DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Election/Restriction
Newly submitted claims 22-28 are directed to the previously elected species of the polynucleophile/bis-electrophile pair as an unsaturated polyesters/bis-styrene as well as the formulae previously recited in canceled claim 13, as acknowledged in reply file 01/14/2021.
Thus, Claims 22-28, are elected and will be examined.
Claims 3-11, 15-17, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.

Response to Amendment
The previous rejection of Claim(s) 12-14, under 35 U.S.C. 103 as being unpatentable over EP 1,403,298 A1 to Resolution (hereinafter Resolution) and in further view of CN 101016361 A to Liu et al. (hereinafter Liu) are withdrawn in light of the Applicant’s amendment and cancelation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 22-24, 26 and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,373,766 A to Dai et al. (hereinafter Dai) and in further view of CN 101016361 A to Liu et al. (hereinafter Liu) and/or Toy et al., “New supports for solid-phase organic synthesis: development polystyrene resins containing tetrahydrofuran derived cross-linkers,” Tetrahydron Letters, vol 40, pp. 6329-6332 (1999), (hereinafter Toy).

Regarding claims 22-24, 26 and 28, Dai teaches a thermosetting composition comprising a vinyl chloride resin, an unsaturated polyester resin, a thickening agent, and a plasticizer (page 1, line 16-53), wherein the unsaturated polyester resin is obtained from reacting 1.1 mols of neopentyl glycol, 0.4 moles of isophthalic acid, and 0.6 mol of maleic anhydride (Example 1, page 9, ln 3-75). The above unsaturated polyester resin meets the claimed polynucleophile cited in claim 22, and the unsaturated polyester consisting of isophthalic acid, neopentyl glycol 
Dai does not explicitly teach the bis-styrene.
However, Liu teaches a composition comprising a polyolefins, monomers such as maleic anhydride, styrene or phthalic acid, initiators such as peroxide, and a crosslinking agent (page 2) wherein the crosslinking agent can be 1,4-bis(4’-vinylphenoxy)butane, (page 2), which are similar and compatible to the vinyl/unsaturated polymers, unsaturated monomers and initiators as cited above in Dai. The above teaches further demonstrates the 1,4-bis(4’-vinylphenoxy)butane is a suitable and compatible crosslinking agent for unsaturated type polymers having maleic anhydride and phthalic acid monomers as well as styrene monomers cited above in Dai. The above 1,4-bis(4’-vinylphenoxy)butane also meets the claimed bis-styrene cited in claims 22 and the claimed formula cited in claim 28, wherein A is a C4 alkyl optionally inserted with O as defined and shown in the Applicant’s specification.
Furthermore, Toy teaches polystyrene resins with crosslinkers such as 1,4-bis(4’-vinylphenoxy)butane and teaches that the crosslinkers improve swelling/solvation of the cured resins in common solvents (See Abstract and page 6330-6331).
It would have been obvious to one ordinarily skilled in the art to use the 1,4-bis(4’-vinylphenoxy)butane of Liu as the crosslinking agent in the composition of Dai because Liu teaches similar and compatible vinyl/unsaturated polymers, unsaturated monomers and initiators as cited above in Dai, the above teachings of Liu demonstrates the 1,4-bis(4’-.

Claim(s) 22-25, and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-202123 A to Sawai et al. (hereinafter Sawai) and in further view of CN 101016361 A to Liu et al. (hereinafter Liu) and/or Toy et al., “New supports for solid-phase organic synthesis: development polystyrene resins containing tetrahydrofuran derived cross-linkers,” Tetrahydron Letters, vol 40, pp. 6329-6332 (1999), (hereinafter Toy).

Regarding claims 22-25 and 28, Sawai teaches unsaturated polyester composition comprising an unsaturated polyester, a polymerizable monomer (para 9), and a curing agent such as peroxide and the two or more curing agents can be used (para 27), which meets claim 23. Sawai further teaches the unsaturated polyester is obtained by reacting an unsaturated polybasic acid, a saturated polybasic acid and a glycol compound (A), (para 12, 14 and 21-22), such as 100 mol% of a glycol, with isophthalic acid and maleic anhydride as the unsaturated polybasic acid and saturated polybasic acid (para 46-50, See Table 1). Sawai also teaches the 100 mol% glycol can also be 1,4-butane diol (para 22 and 24). The above unsaturated polyester 
Sawai does not explicitly teach the bis-styrene.
However, Liu teaches a composition comprising a polyolefins, monomers such as maleic anhydride, styrene or phthalic acid, initiators such as peroxide, and a crosslinking agent (page 2) wherein the crosslinking agent can be 1,4-bis(4’-vinylphenoxy)butane, (page 2), which are similar and compatible to the vinyl/unsaturated polymers, unsaturated monomers and initiators as cited above in Sawai. The above teaches further demonstrates the 1,4-bis(4’-vinylphenoxy)butane is a suitable and compatible crosslinking agent for unsaturated type polymers having maleic anhydride and phthalic acid monomers as well as styrene monomers such as those cited above in Sawai. The above 1,4-bis(4’-vinylphenoxy)butane also meets the claimed bis-styrene cited in claims 22 and the claimed formula cited in claim 28, wherein A is a C4 alkyl optionally inserted with O as defined and shown in the Applicant’s specification.
Furthermore, Toy teaches polystyrene resins with crosslinkers such as 1,4-bis(4’-vinylphenoxy)butane and teaches that the crosslinkers improve swelling/solvation of the cured resins in common solvents (See Abstract and page 6330-6331).
It would have been obvious to one ordinarily skilled in the art to include the 1,4-bis(4’-vinylphenoxy)butane of Liu one of the crosslinking agents in the composition of Sawai because Liu teaches similar and compatible vinyl/unsaturated polymers, unsaturated monomers and initiators as cited above in Sawai, the above teachings of Liu demonstrates the 1,4-bis(4’-.

Claim(s) 22-24, and 26-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 05-097945 A to Takiyama et al. (hereinafter Takiyama) and in further view of CN 101016361 A to Liu et al. (hereinafter Liu) and/or Toy et al., “New supports for solid-phase organic synthesis: development polystyrene resins containing tetrahydrofuran derived cross-linkers,” Tetrahydron Letters, vol 40, pp. 6329-6332 (1999), (hereinafter Toy).

Regarding claims 22-24 and 26-28, Takiyama teaches unsaturated polyester composition comprising an unsaturated polyester, an organic acid salt and an acetoacetaoxy compound (See abstract), wherein the unsaturated polyester is obtained by reacting an unsaturated polybasic acid, a saturated polybasic acid and a polyhydric alcohol (para 11-14). The composition further includes a copolymerizable monomer such as styrene (para 15), and a crosslinking agent such as peroxide (para 24) which meets claim 23. Takiyama also teaches the unsaturated polybasic acid and saturated polybasic acid are maleic anhydride and isophthalic acid (para 11-13, 28, and 32 and Examples), while the polyhydric alcohol is neopentyl glycol or cyclohexane-1,4,-dimethanol 
Takiyama does not explicitly teach the bis-styrene.
However, Liu teaches a composition comprising a polyolefins, monomers such as maleic anhydride, styrene or phthalic acid, initiators such as peroxide, and a crosslinking agent (page 2) wherein the crosslinking agent can be 1,4-bis(4’-vinylphenoxy)butane, (page 2), which are similar and compatible to the vinyl/unsaturated polymers, unsaturated monomers and initiators as cited above in Takiyama. The above teaches further demonstrates the 1,4-bis(4’-vinylphenoxy)butane is a suitable and compatible crosslinking agent for unsaturated type polymers having maleic anhydride and phthalic acid monomers as well as styrene monomers such as those cited above in Takiyama. The above 1,4-bis(4’-vinylphenoxy)butane also meets the claimed bis-styrene cited in claims 22 and the claimed formula cited in claim 28, wherein A is a C4 alkyl optionally inserted with O as defined and shown in the Applicant’s specification.
Furthermore, Toy teaches polystyrene resins with crosslinkers such as 1,4-bis(4’-vinylphenoxy)butane and teaches that the crosslinkers improve swelling/solvation of the cured resins in common solvents (See Abstract and page 6330-6331).
	It would have been obvious to one ordinarily skilled in the art to include the 1,4-bis(4’-vinylphenoxy)butane of Liu one of the crosslinking agents in the composition of Takiyama because Liu teaches similar and compatible vinyl/unsaturated polymers, unsaturated 

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766